Citation Nr: 1750382	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for bronchitis in excess of 30 percent from January 12, 2009 to February 24, 2016, and 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran is from the Gulf War Era having served on active duty in the U.S. Navy from January 1981 to July 2001.
This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2009 and February 2017 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In the August 2009 rating decision, the RO increased the Veteran's disability rating from 10 percent to 30 percent disabling effective January 12, 2009, which is the date of receipt of the Veteran's increased rating claim.  Subsequently, the RO further increased the Veteran's disability rating to 60 percent disabling effective February 24, 2016.  As the maximum benefit was not granted, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

To the extent that the Veteran is seeking compensation for emphysema and COPD, his statements are an attempt to raise new claims for benefits.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's pulmonary function test (PFT) show Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 percent predicted, thus, warranting a 60 percent disability rating, but no higher, for the entire period on appeal from January 12, 2009.  


CONCLUSION OF LAW

Since January 12, 2009, the criteria for the assignment of a 60 percent disability rating, but no higher, for service-connected bronchitis have been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.96, 4.97, Diagnostic Codes 6600 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

Increased ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007);  Fenderson v. West, 12 Vet. App 119 (1999). 

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Pyramiding, the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends that he is entitled to an increased rating for his bronchitis, currently evaluated as 30 percent disabling prior to February 24, 2016, and 60 percent disabling thereafter.  The Veteran further contends that the RO failed to consider his DLCO test results which would warrant a 60 percent disability rating from the date of his claim.  See Correspondence dated August 2017.

The Veteran's chronic bronchitis has been evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600.  Under Diagnostic Code 6600, a 30 percent rating applies when Forced Expiratory Volume in one second (FEV-1) is 56 to 70 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) is 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB)) is 56 to 65 percent predicted.  

A 60 percent rating applies when FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating applies when FEV-1 is less than 40 percent predicted, or; FEV-1/FVC is less than 40 percent, or; DLCO (SB) is less than 40 percent predicted, or; there is maximum oxygen consumption of less than 15 ml/kg/min (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

As mentioned previously, the Veteran is currently in receipt of a staged rating whereby his bronchitis is rated at 30 percent disabling for the period prior to February 24, 2016, and 60 percent thereafter.  As explained in further detail below, the Board finds that after a review of the evidence of record, the Veteran is entitled to a 60 percent disability rating throughout the entire appeal period, but no higher.  

The Board notes that the Veteran was seen at a private pulmonary physician's office in May 2009 with complaints of exertional dyspnea, shortness of breath, and episodes of wheezing.  Pulmonary function tests (PFTs) revealed pre-bronchodilator results of FEV-1 at 82 percent predicted, FEV-1/FVC at 57 percent predicted, and DLCO at 50 percent predicted.  The examiner did not provide any post-bronchodilator results.  The examiner noted that there is mild to moderate airflow obstruction present, mild ventilatory defect, normal lungs, and diffusion capacity is moderately reduced.  The examiner ultimately diagnosed the Veteran with mild to moderate pulmonary emphysema.

On June 2, 2009, the Veteran received a VA examination to determine the severity of his service-connected bronchitis.  The Veteran reported that his condition has been progressively worse.  The examiner noted that the Veteran used an inhaled bronchodilator intermittently, he had an abnormal respiratory finding of an intermittent cough, and that he had a history of no respiratory failure.  The examiner noted the results of the Veteran's pre- and post-bronchodilator PFT results as follows: 

FVC -  	   PRE 90 		POST 88 
FEV1 - 	   PRE 69	 	POST 66 
FEV1/FCV% - PRE 62 		POST 66  

However, in a Medical Treatment Record dated June 2, 2009, PFT results from a VA laboratory show that the Veteran's FEV1/FCV% resulted as follows:  PRE 62 / POST 60.  See Medical Treatment Record dated September 2009.  

While there is a discrepancy between the reported findings of the VA examiner and the June 2, 2009 medical record, the Board finds that the reported result by the VA examiner was merely a clerical error.  The Board notes that the VA examination and the medical laboratory record are dated for the same date and that the medical record report originated from a VA Pulmonary Function Laboratory.  Additionally, all other PFT results reported by the examiner are consistent with the medical laboratory report.  Therefore, the Board finds that the FEV1/FCV% result noted on the medical laboratory report is the correct result.  
Additionally, the Board also notes that the VA examiner did not disclose the result of the Veteran's DLCO on the examination; however, the medical laboratory report reveals that the Veteran's DLCO was measured at 55 percent.  

In March 2014, the Veteran was again seen at his private pulmonary physician where PFTs were taken.  The pre-bronchodilator results revealed the following:  FEV1 at 65 percent, FEV1/FVC at 44 percent, and DLCO at 60 percent.  There were no post-bronchodilator test results noted.  The examiner determined that the Veteran has severe airflow obstruction with a moderate ventilator defect.  Lung volumes were consistent with air trapping, and diffusion capacity is moderately reduced.

During his February 2016 VA examination, the Veteran reported a worsening of his chronic bronchitis and that he is followed by a private pulmonologist.  The examiner noted that the Veteran requires intermittent courses of systemic corticosteroids and inhaled medications.  The Veterans PFTs revealed the following pre- and post-bronchodilator results:

Pre:  FVC: 81% predicted 		Post FVC: 84% predicted
Pre:  FEV-1: 59% predicted 	Post FEV-1: 56% predicted
Pre:  FEV-1/FVC: 58% 		Post FEV-1/FVC: 54%

The Veteran's DLCO was noted as 42 percent predicted.  The examiner noted that the Veteran had emphysema and chronic bronchitis, and per the Veteran's PFTs, there is a severe decrease in diffusing capacity, suggesting emphysema in the presence of an obstructive lung defect.  In an addendum opinion, the examiner explained that the Veteran's DLCO most accurately reflected the Veteran's level of disability, and that the DLCO measurement is independent of bronchodilator treatment, and as such, only one DLCO is provided on any pulmonary testing.

Based on the February 2016 examiner's finding and explanation regarding the Veteran's DLCO test result, the RO increased the Veteran's disability rating to 60 percent effective February 24, 2016, the date of the examination.  However, as noted above, the Board finds that the Veteran met the DLCO criteria for a 60 percent rating for the entirety of the appeal period.  

The Board notes that in determining the disability rating, Diagnostic Code 6600 gives a rater the option to consider the PFT results of the FEV-1, "or" FEV-1/FVC, "or" the DLCO (SB)) for a 30 percent rating.  For a 60 percent rating, the three aforementioned PFT test results can be considered, in addition to maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

In addition, the Rating Schedule contains special provisions for the application of Diagnostic Code 6600.  Pursuant to 38 C.F.R. § 4.96 in pertinent part, PFTs are required to evaluate bronchitis, except when certain circumstances (which are not present in this case) are demonstrated.  38 C.F.R. § 4.96 (d)(1).  Additionally, when PFTs are not consistent with clinical findings, evaluate based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).  

When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96 (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is utilized.  38 C.F.R. § 4.96 (d)(6).

As referenced above, the Veteran has four different PFTs of record during the period on appeal.  In the May 2009 PFTs, the Veteran's results were FEV1 at 82 percent predicted, FEV1/FVC at 57 percent predicted, and DLCO at 50 percent predicted, which in turn, would have yielded disability ratings at non-compensable, 30 percent disabling, and 60 percent disabling, respectively.  

The Veteran's June 2009 PFTs showed that the Veteran's post-bronchodilator FEV1 and FEV1/FCV results yielded a 30 percent disability rating; however, his DLCO yielded a 60 percent disability rating.  In March 2014, the Veteran's FEV1 and DLCO results would have yielded a 30 percent disability rating, while his FEV1/FVC yielded a 60 percent rating.  

Lastly, in the Veteran's February 2016 VA exam, post-bronchodilator FEV-1 was at 56 percent predicted, yielding a 30 percent disability rating, and post-bronchodilator FEV-1/FVC and DLCO resulted in 54 percent and 42 percent predicted, respectively, in which both results yielded a 60 percent disability rating. 

Considering the above, the Board notes that the evidence of record is clear that the Veteran is entitled to a 60 percent disability rating, and no higher, as of February 24, 2016.  As noted previously, the examiner provided pre- and post-bronchodilator PFT results and DLCO results, and ultimately found that the DLCO most accurately reflected the Veteran's level of disability.  As the Veteran's DLCO resulted in 42 percent predicted, a 60 percent disability rating is warranted.  A higher disability rating is not warranted as his DLCO is not less than 40 percent predicted.  

In contrast, the Board recognizes that the period on appeal prior to February 24, 2016 is not as clear.  In the remaining three examinations of May 2009, June 2009, and March 2014, the Board notes that the private physicians in the May 2009 and March 2014 examinations did not indicate any post-bronchodilator results.  Additionally, although all three examiners provided pre- bronchodilator test results and DLCO test results, none of the examiners indicated that the Veteran's PFTs were not consistent with clinical findings, nor did any of the examiners' report which test result most accurately reflected the Veteran's disability.  

In evaluating the PFT results reported from the remaining three examinations, the Board notes that, dependent upon which result was used, each examination yielded both a 30 percent disability rating and a 60 percent disability rating.  Therefore, as a result of the disparity between the results of the different tests and examinations, the Board finds that the evidence supporting the rating period on appeal prior to February 24, 2016, is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2016).  Accordingly, the Veteran's claim for an increased evaluation for the period on appeal prior to February 24, 2016 is granted.  

The Veteran is not entitled to a higher rating as the evidence of record is void of any evidence showing FEV-1, FEV-1/FVC, and DLCO as being less than 40 percent predicted.  Additionally, there is no evidence of maximum oxygen consumption of less than 15 ml/kg/min, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episode(s) of acute respiratory failure, or a requirement of outpatient oxygen therapy.


ORDER

Entitlement to an increased evaluation for bronchitis at 60 percent disabling, but no higher, is granted for the entire appeal period from January 12, 2009.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


